—In a proceeding pursuant to General Municipal Law § 50-e for leave to serve a late notice of claim, the petitioner appeals from a judgment of *440the Supreme Court, Westchester County (Lefkowitz, J.), entered August 16, 1994, which denied the application.
Ordered that the order is affirmed, with costs.
Under the circumstances, including the absence of a reasonable excuse for the petitioner’s delay in filing a notice of claim and the resulting prejudice to the respondent, the Supreme Court did not improvidently exercise its discretion in denying the petitioner’s application (see, Matter of Buddenhagen v Town of Brookhaven, 212 AD2d 605; Matter of Sosa v City of New York, 206 AD2d 374; Bailey v City of New York, 159 AD2d 280). Balletta, J. P., Ritter, Copertino and Friedmann, JJ., concur.